             Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                              :
MIA CASTRO, M.D., HEIDI BOULES, M.D.,                         :
ASHLEY ELTORAI, M.D., JODI-ANN                                :
OLIVER, M.D., LORI-ANN OLIVER, M.D. and                       :
ELIZABETH REINHART, M.D.,                                     :    Civil Action No. 3:20-CV-00330 (JBA)
     Plaintiffs,                                              :
                                                              :
v.                                                            :
                                                              :
YALE UNIVERSITY, YALE NEW HAVEN                               :
HOSPITAL, INC., and MANUEL FONTES,                            :
M.D., in his individual and professional                      :
capacities,                                                   :
        Defendants.                                           :       JULY 7, 2020
                                                              :

         DEFENDANT YALE NEW HAVEN HOSPITAL, INC.’S OPPOSITION TO
    PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

           Pursuant to Federal Rule of Civil Procedure 15(a) and the Local Rules of this Court,

Defendant Yale New Haven Hospital, Inc. (“YNHH”) hereby respectfully opposes the Motion

for Leave to File a Second Amended Complaint (“Motion for Leave”) filed by Mia Castro, M.D.,

Heidi Boules, M.D., Ashley Eltorai, M.D., Jodi-Ann Oliver, M.D., Lori-Ann Oliver, M.D., and

Elizabeth Reinhart, M.D. (collectively, “Plaintiffs”) on June 22, 2020.

           Plaintiffs’ Motion for Leave to add claims under the Connecticut Fair Employment

Practices Act (“CFEPA”) must be denied because: (1) the Connecticut Commission on Human

Rights and Opportunities (“CHRO”) has not released jurisdiction over Plaintiffs’ CFEPA claims

against YNHH; and (2) even if it had, the proposed amendment to the complaint would be futile,

as the CFEPA claims are time-barred.1


1
    Plaintiffs’ Motion for Leave must also be denied because Plaintiffs cannot sustain CFEPA claims against YNHH.
                                                         1
           Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 2 of 11




                                    I.       Brief Relevant Background

        Plaintiffs Boules, Eltorai, and both Olivers are professor employees of Yale University

with medical privileges only as attending physicians at YNHH. (Am. Compl., ¶¶ 21, 23-25).

Plaintiff Castro is a pediatric anesthesiology fellow employed by YNHH. (Am. Compl., ¶ 22).

Plaintiff Reinhart is an anesthesiology resident employed by YNHH. (Am. Compl., ¶ 26).

        On December 5, 2019, the United States Equal Employment Opportunity Commission

(“EEOC”) received charges of discrimination, including sexual harassment, from Plaintiffs

Boules and Reinhart, and charges of discrimination, including sexual harassment, and retaliation

from Plaintiffs Castro and Eltorai. See Motion for Leave, Exhibit (“Ex.”) A. On December 5,

2019, the EEOC received charges of discrimination, including sexual harassment, from both

Oliver Plaintiffs. See id. Not a single one of the EEOC charges included, or even referenced,

any allegations under the CFEPA. See id. At that time, none of the plaintiffs filed any complaint

with the CHRO.

        Only after filing their initial complaint in this Court on March 12, 2020—raising the

same factual allegations as those in the instant proposed amendment—on May 1, 2020, Plaintiffs

filed CHRO complaints, alleging, under the CFEPA, discrimination in the form of sexual

Plaintiff Eltorai does not allege in support of her CFEPA pregnancy discrimination claim that she encountered any
adverse employment action. (Am. Compl., ¶¶ 127-28, 130-31); see Buster v. City of Wallingford, 557 F. Supp. 2d
294, 299 (D. Conn. 2008) (a “remark [to the plaintiff] and its effects,” including that the remark “took an emotional
toll” on her did not constitute an adverse action under the CFEPA). In addition, Plaintiffs Eltorai and Castro do not
allege in support of their CFEPA retaliation claims engagement in any protected activity or any adverse employment
action. (Am. Compl., ¶¶ 113, 117-18, 132, 136, 143, 208); see Delgado v. City of Stamford, No. 3:11-cv-01735-
VAB, 2015 U.S. Dist. LEXIS 148038, *68 (D. Conn. Nov. 2, 2015) (“Complaints presenting general allegations of
harassment unrelated to protected class are not protected activity under . . . CFEPA.”); Worster v. Carlson Wagon
Lit Travel, Inc., 353 F. Supp. 2d 257, 271 (D. Conn. 2005) (transfer was not adverse action under CFEPA).
Moreover, none of the Plaintiffs can sustain a claim of sexual harassment under the CFEPA. (Am. Compl., ¶¶ 98-
99, 101, 104-06, 111, 113, 116, 149-50, 152-53, 155-58, 169, 172, 176-77, 179-80, 182-83, 186, 190-93, 196-97,
199, 202, 211); see Saliga v. Chemtura Corp., No. 12-cv-832 (VAB), 2015 U.S. Dist. LEXIS 133135, *35, *37 (D.
Conn. Sept. 30, 2015) (finding no hostile work environment under the CFEPA, where the plaintiff sustained
comments, a hug, a kiss, and an arm around her shoulder over the course of a year).
                                                         2
          Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 3 of 11




harassment (all Plaintiffs), pregnancy discrimination (in the case of Plaintiff Eltorai), and

retaliation (in the case of Plaintiffs Castro and Eltorai). See Motion for Leave, Ex. B, at 42

(Plaintiffs’ May 1, 2020 Letter to the CHRO). It was not until May 13, 2020 that the CHRO

informed YNHH that Plaintiffs had brought CFEPA claims against it. See Motion for Leave, Ex.

B, at 1-2 (CHRO’s May 13, 2020 Letter to YNHH).

        After Plaintiffs requested that the CHRO release its jurisdiction over all CFEPA claims,

on June 11, 2020, the CHRO issued releases of jurisdiction, but only as to Plaintiffs’ CFEPA

claims against Yale University. See Motion for Leave, Ex. B, at 4 (Plaintiffs’ May 1, 2020

request for CHRO to release jurisdiction); Ex. D (CHRO’s releases of jurisdiction as to Yale

University). While Plaintiffs requested releases of jurisdiction of their CFEPA claims against

YNHH on July 2, 2020, to date, the CHRO has not released its jurisdiction over those claims.

                                          II.     Legal Analysis

        “Leave [to amend a complaint] may be denied ‘for good reason, including futility, bad

faith, undue delay, or undue prejudice to the opposing party.’” TechnoMarine SA v. Giftports,

Inc., 758 F.3d 493, 505 (2d Cir. 2014) (quoting McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 200 (2d Cir. 2007)). Here, Plaintiffs’ proposed second amendment is an impermissible

attempt to bring CFEPA claims against YNHH, which the CHRO still has jurisdiction over, and

which, in any event, are untimely. As such, good reason exists to deny the Motion for Leave.

A.      Plaintiffs Cannot Amend Their Amended Complaint to Add CFEPA Claims
        Against YNHH Because the CHRO Has Not Released Jurisdiction of These Claims.

        Plaintiffs cannot file a second amended complaint, at least not yet, because the CHRO


2
  The page numbers cited herein are the page numbers in the header of the document that were assigned by the e-
filing system upon filing.
                                                      3
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 4 of 11




has not released jurisdiction over those claims as to YNHH.

       As Plaintiffs acknowledge several times in their Motion for Leave, the Court previously

gave them permission to amend their complaint to add CFEPA claims, but only after the

CHRO’s release of jurisdiction. See Motion for Leave at 6 (quoting from the parties’ pre-motion

conference with the Court, and stating that “Plaintiffs were authorized by” the Court to amend

their complaint “to reflect the CHRO charges that will have at some point garnered a release of

jurisdiction”) (internal quotation marks and citation, ellipses, and brackets omitted); 8 (“the

Court has already endorsed the idea that Plaintiffs would file a second or supplemental complaint

that includes claims under the CFEPA once the CHRO releases jurisdiction over those claims”);

and 10 (“the Court has already endorsed the filing of the SAC once the Plaintiffs receive their

release of jurisdiction from the CHRO”). The very documents that Plaintiffs submit in support

of their Motion for Leave demonstrate that the CHRO has only released jurisdiction with respect

to Yale University, not YNHH.       See Motion for Leave, Ex. D (Releases of Jurisdiction,

identifying the only Respondent as Yale University, captioning the Releases with case numbers

pertaining to charges brought against Yale University only, and serving Yale University’s

counsel). For these reasons, Plaintiffs should not be granted leave to file a second amended

complaint to add CFEPA claims against YNHH.

B.     Even if the CHRO Had Released Jurisdiction of the CFEPA Claims Against YNHH,
       Plaintiffs’ Proposed Amendment to Add Those Claims Is Futile.

       1.     Plaintiffs’ CHRO Complaints Should Be Deemed Filed in May 2020.

       Even if the CHRO had released its jurisdiction of CFEPA claims against YNHH, which it

has not done, Plaintiffs’ proposed amendment to add those claims against YNHH is futile


                                               4
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 5 of 11




because these claims have not been timely asserted. Accordingly, Plaintiffs should not be

allowed to file a second amended complaint adding these claims.

       It is undisputed that the CHRO only received the complaints that Plaintiffs attach as

evidence of their CHRO complaints in May 2020. See Motion for Leave, Exs. B and C. It is

also undisputed that YNHH did not receive these CHRO complaints until May 2020. See

Motion for Leave, Ex. B. While Plaintiffs filed their respective charges with the EEOC in

December 2019, the filing of those EEOC charges is not equivalent to filing with the CHRO.

       While the current EEOC-CHRO work-sharing agreement states: “The EEOC’s receipt of

charges on the [Fair Employment Practices Agency’s] behalf will automatically initiate the

proceedings of both the EEOC and the FEPA for the purpose of . . . Title VII.,” there is no

similar provision for the purpose of CFEPA claims. See Ex. 1 (EEOC-CHRO current work-

sharing agreement). The U.S. District Court for the District of Connecticut has itself found that a

plaintiff “need[s] to only file with the CHRO to commence a complaint with the EEOC,” but

“the inverse is” not “true.” See Edwards v. William Raveis Real Estate, Inc., No. 08-cv-1907

(JCH), 2009 U.S. Dist. LEXIS 42400, *8 (D. Conn. May 18, 2009). In other words, “a filing

with the EEOC does not preserve a claim” under the CFEPA “with the CHRO.” Id. at *6-7, *9.

The Second Circuit has found no exception – “CFEPA claims must initially go through the

CHRO.” Fried v. LVI Servs., 557 Fed. Appx. 61, 63 (2d Cir. 2014). Accordingly, the date that

Plaintiffs filed their CHRO complaints cannot be deemed to be the date of their EEOC filings.

       Plaintiffs’ arguments to the contrary are not compelling. Plaintiffs argue that “each

Plaintiff’s EEOC Charge stated on its Charge of Discrimination form that it was being filed with

the Connecticut Commission on Human Rights and EEOC.” Motion for Leave at 6 (internal

                                                5
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 6 of 11




quotation marks and citation omitted). But courts have found that a “filing with the EEOC”

cannot be considered “tantamount to filing with the CHRO,” despite a request in the EEOC

submission “that the complaint be sent to the CHRO.”                  Paris-Purtle v. State, No.

X10UWYCV146025212, 2015 Conn. Super. LEXIS 537, *14 (Mar. 11, 2015).

       Moreover, neither of the cases that Plaintiffs cite in support of their proposition that their

CFEPA claims were timely filed with the CHRO addresses the procedural issue at hand, i.e.,

whether a filing with the EEOC counts as a filing of CFEPA claims with the CHRO. See Motion

for Leave at 9 (citing Lyddy v. Bridgeport Bd. of Educ., No. 3:06-cv-1420 (AHN), 2008 U.S.

Dist. LEXIS 98328 (D. Conn. Dec. 4, 2008), and Chouhan v. Univ. of Connecticut Health

Center, No. 96-cv-2439S, 2013 Conn. Super. LEXIS 2555 (Nov. 5, 2013)). The issue in Lyddy

was whether the plaintiffs’ addition of “new claims to the complaint” was time-barred because

they had not asserted them “within the ninety-day period following the CHRO’s release of

jurisdiction.” Lyddy, No. 3:06-cv-1420 (AHN), 2008 U.S. Dist. LEXIS 98328, at *9. The

present issue, however, is not whether Plaintiffs’ addition of CFEPA claims is within the ninety-

day period after a release of jurisdiction (which here has not even been issued), but whether

those claims should be deemed filed when the EEOC charges were filed. In Chouhan, the

plaintiff did not raise a retaliation claim before the CHRO, he later brought a claim of retaliation

in federal court, and the federal court found that his claim was reasonably related to the CHRO

filing for purposes of exhaustion because “the agency had adequate notice to investigate the

underlying discriminatory acts at issue” at the time of the CHRO complaint. See Chouhan, No.

96-cv-2439S, 2013 Conn. Super. LEXIS 2555, at *11.              Chouhan is inapposite, however,

because, while YNHH learned of Plaintiffs’ Title VII claims before the EEOC in December

                                                 6
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 7 of 11




2019, YNHH was not placed on notice of Plaintiffs’ CFEPA claims until May 2020 and thus did

not have “adequate notice to investigate” these claims. See id. Notably, claims under Title VII

and the CFEPA are different, and YNHH is entitled to receive proper notice of claims against it.

       Therefore, as Plaintiffs’ EEOC charges do not satisfy the requirement of filing their

CFEPA claims with the CHRO, and Plaintiffs did not file their CHRO complaints until May

2020, their CHRO complaints should be deemed filed in May 2020. See Edwards, No. 08-cv-

1907 (JCH), 2009 U.S. Dist. LEXIS 42400, at *5, *10 (dismissing CFEPA claims, where

plaintiff “assert[ed] that because she filed a charge with the EEOC, she satisfied her obligations

under CFEPA because the EEOC and CHRO have a work-sharing agreement”); Cenac v. Dep’t

of Mental Health and Addiction Servs., No. MMXCV186020531, 2018 Conn Super. LEXIS

1823, *20 (Aug. 13, 2018) (dismissing CFEPA claims, where the plaintiff claimed “that he was

relieved of the obligation of filing his CFEPA claims with the CHRO by filing a complaint

instead with the EEOC,” because the work-sharing agreement contains “no mechanism for

plaintiffs to exhaust CFEPA claims through the EEOC”).

       2.      Plaintiffs’ CFEPA Claims Are Untimely, Making Any Proposed Amendment
               to Include Those Claims Futile.

       Any attempt by Plaintiffs to file a second amended complaint, raising CFEPA claims,

should be rejected as futile because those claims, first brought in May 2020, are time-barred.

       Under Connecticut law, a CHRO complaint “shall be filed within one hundred and eighty

days after the alleged act of discrimination, except that any complaint by a person . . . claiming to

be aggrieved by a violation of section 46a-60 . . . that occurred on or after October 1, 2019, shall

be filed not later than three hundred days after the date of the alleged act of discrimination.”


                                                 7
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 8 of 11




Conn. Gen. Stat. § 46a-82(f). Since Plaintiffs did not raise claims within 180 days, as applicable

to all Plaintiffs here, their claims are untimely and would be dismissed even if an amendment

was allowed.

       The last unlawful act alleged by Plaintiff Castro took place on August 31, 2019. See

Motion for Leave, Ex. E (Proposed Second Amended Complaint), at ¶ 123. As such, her

complaint was due to the CHRO 180 days later, or by February 27, 2020. Conn. Gen. Stat. §

46a-82(f). As she did not file it until at least two months later, her CFEPA claims are untimely.

       Plaintiff Boules does not make any allegations from after “mid-September 2019.” See

Motion for Leave, Ex. E (Proposed Second Amended Complaint), at ¶ 106. Her 180-day

deadline to file any CFEPA claim based on those allegations, then, passed in mid-March 2020.

Conn. Gen. Stat. § 46a-82(f). Again, as she did not file her complaint with the CHRO until May

2020, her CFEPA claims are untimely.

       All but one of Plaintiff Eltorai’s allegations are from between September 2018 and

August 2019. See Motion for Leave, Ex. E (Proposed Second Amended Complaint), at ¶¶ 127-

28, 130-32, 134, 136, 139, 143-44, 149-50, 152-53, 155-58. Even assuming the last of these

alleged incidents took place on the last day of August 2019, her complaint was due to the CHRO

180 days later, or by February 27, 2020. Conn. Gen. Stat. § 46a-82(f). She did not file her

complaint until at least two months later, however, making her CFEPA claims untimely.

       Plaintiff Jodi-Ann Oliver’s latest allegation is from an unidentified day in April 2019.

See Motion for Leave, Ex. E (Proposed Second Amended Complaint), at ¶¶ 179-80, 182. Even

assuming this allegation occurred on the last day of April 2019, her CFEPA claims were due to

the CHRO by October 27, 2019. Conn. Gen. Stat. § 46a-82(f). As she did not file her CHRO

                                                8
         Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 9 of 11




complaint until six months later, her CFEPA claims are time-barred.

       Plaintiff Lori-Ann Oliver’s primary allegation is from April 2019. See Motion for Leave,

Ex. E (Proposed Second Amended Complaint), at ¶¶ 179, 182. Therefore, at best, she had 180

days from the end of April 2019, or until October 27, 2019, to bring any CFEPA claim based on

this allegation. Conn. Gen. Stat. § 46a-82(f). She did not bring her CFEPA claims until six

months later; therefore, her CFEPA claims have not been timely raised.

       Except for a single purported event, Plaintiff Reinhart’s allegations are all from some

unidentified time period before May 2019 until some unidentified day in July 2019. See Motion

for Leave, Ex. E (Proposed Second Amended Complaint), at ¶¶ 190-93, 196-97, 199, 202. At

best then, she had until January 27, 2020 to bring CFEPA claims based on those allegations.

Conn. Gen. Stat. § 46a-82(f). By not bringing her CFEPA claims for another three months, her

claims are time-barred.

       For all the above-discussed reasons, Plaintiffs did not meet their 180-day filing deadlines

to bring CFEPA claims. Any second amended complaint to add such claims now, therefore,

would be futile.

                                      III.    Conclusion

       For the foregoing reasons, YNHH respectfully requests that the Court deny Plaintiffs’

Motion for Leave.




                                                9
Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 10 of 11




                                   DEFENDANT,
                                   YALE NEW HAVEN HOSPITAL, INC.


                            By:    /s/ Sarah R. Skubas
                                   Sarah R. Skubas (ct 28327)
                                   Jackson Lewis P.C.
                                   90 State House Square, 8th Floor
                                   Hartford, CT 06103
                                   Tel: (860) 522-0404
                                   Fax: (860) 247-1330
                                   sarah.skubas@jacksonlewis.com




                              10
        Case 3:20-cv-00330-JBA Document 59 Filed 07/07/20 Page 11 of 11




                               CERTIFICATION OF SERVICE

I hereby certify that on July 7, 2020, a copy of the foregoing was filed electronically. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing system

and by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF system.



                                              /s/ Sarah R. Skubas
                                              Sarah R. Skubas
                                                       4819-8236-9473, v. 1




                                              4819-8236-9473, v. 1
